IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0795-12


KEITHIAN LATODD BROWN, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIFTH COURT OF APPEALS

DALLAS  COUNTY




 Per curiam. 
O R D E R


	The Dallas Court of Appeals affirmed Appellant's conviction for possession with
intent to deliver cocaine.  Brown v. State, No. 05-11-00003-CR (Dallas - delivered May
23, 2012).  This Court has granted Appellant one extension of time to file a petition for
discretionary review.  Appellant filed a motion in this Court requesting that we order the
District Clerk to sell Appellant copies of specified parts of the record that were used in
the appeal of his case so that he may use them in preparing his petition for discretionary
review. 
 On August 22, 2012, we granted Appellant's motion and ordered the District Clerk
to make available for sale the requested volume of the reporter's record to Appellant or
his representative within 10 days.  Accordingly, we also grant Appellant an extension of
time to file his petition for discretionary review.  The time to file the petition has been
extended to Monday, October 22, 2012.
NOTE:	The petition for discretionary review must be filed with the Court of
Criminal Appeals.
	IT IS SO ORDERED THIS THE 23rd DAY OF AUGUST, 2012.
Do not publish